Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 1 of 20 PageID# 4
                                                                     FILED                        I
                                                                                 IN OPEN COURT



                                                                                 MAY I 3 2019

                   IN THE UNITED STATES DISTRICT COURT FOR THECLERK. U.S. DISTRICT COURT
                                                                  NEWPORT NEWS, VA
                           EASTERN DISTRICT OF VIRGINIA

                                   Newport News Division

UNITED STATES OF AMERICA                          CRIMINAL NO.4:19cr

              V.                                  FILED UNDER SEAL

KENNETH R. SPIRITO,                               18 U.S.C.§ 666(a)(1)(A)
                                                  Conversion and Misapplication ofProperty
                                                  from Organization Receiving Federal Funds
                                                  (Counts 1-11)
              Defendant.
                                                  18U.S.C. § 1957
                                                  Engaging in Monetary Transactions in Property
                                                  Derived from Specified Unlawful Activity
                                                  (Counts 12-17)

                                                  18U.S.C. § 1519
                                                  Falsification of Records
                                                  in Federal Investigations
                                                  (Count 18)

                                                  18U.S.C. §§ 981 & 982 and
                                                  21 U.S.C. § 853(p)
                                                  Forfeiture

                                        INDICTMENT


                           May 2019 Term - At Newport News, Virginia

                                    GENERAL ALLEGATIONS


       A.      The Peninsula Airport Commission

       1.     The Peninsula Airport Commission(PAC) was created by the Virginia legislature

for the purpose of establishing and operating the Newport News/Williamsburg International

Airport(PHF or "the airport"). The PAC is responsible for the economic development and the

day-to-day affairs at the airport. The PAC consists of six (6) members, four (4) of which are

appointed by the City of Newport News, and(2)of which are appointed by the City of Hampton.


                                             1
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 2 of 20 PageID# 5




The PAC employs an Executive Director who,though not a member ofthe PAC,exercises powers

and duties delegated by the PAC.

       2.      KENNETH R. SPIRITO, the defendant herein, was employed by the PAC as

Executive Director during the period of January 4, 2009 through May 15, 2017. SPIRITO was

hired as the Executive Director having spent several years at other airports in similar leadership

positions.

       3.       In the capacity ofExecutive Director,SPIRITO was essentially the chiefexecutive

officer of the airport. Although he reported to the PAC, these members largely served in an

advisory capacity and took their direction from information that SPIRITO and his staff provided.

       4.      At the time that SPIRITO was hired as the Executive Director in January 2009,the

airport was being serviced by several airlines, with a bulk ofthe flights being operated by AirTran

Airways(AirTran). In or about 2011, AirTran merged with Southwest Airlines (Southwest) and

the newly combined airline announced in August 2011 that it would be ceasing operations out of

PHF in early 2012.

       5.      The resulting financial impact on the airport was significant as the passenger traffic

decreased by approximately 50% after the departure of AirTran. This financial impact extended

to various nearby localities. As a result, SPIRITO and others at the airport began significant

efforts to replace the loss of AirTran by attempting to recruit new airlines to the airport while also

encouraging existing carriers to expand service.

       B.      People Express Airlines

       6.      In or about July 2011, M.M.,a businessman then residing in Chesapeake, Virginia,

set out to start a new low-cost airline to be based in the Hampton Roads area of Virginia called
                                                  2
 Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 3 of 20 PageID# 6




People Express Airlines (PEX). M.M. assembled other individuals and PEX was chartered as a

Delaware corporation on August 10, 2011, and issued a certificate of authority to operate in

Virginia on February 28, 2012. M.M. was the initial president ofPEX through in or about 2013

and remained heavily involved in the company thereafter.

       7.      In or about 2011, M.M. approached officials at the Norfolk International Airport

(ORF)as a location to headquarter and launch PEX. M.M. also sought funding from the Virginia

Economic Development Partnership(VEDP). Ultimately, both ORF and VEDP declined M.M.'s

proposals and declined to commit funds or resources to PEX.

       8.      In or about December 2011, M.M. then approached SPIRITO with the idea of

basing PEX's headquarters at PHF. SPIRITO and other officials at PHF agreed to work with

M.M. and PEX and provided certain incentives in terms ofoffice space and resources.

       9.      Despite the commitment from SPIRITO and PHF and their ongoing efforts to assist

PEX,the company was unable to begin flight operations for a period of years based largely on a

lack of necessary start-up funding. During the time period from 2011 through in or about the end

of 2013, MORISI and others solicited private investments on behalf of PEX to raise the needed

capital.PEX was successful in raising several million dollars from private investors, but all ofthese

funds were spent on general operating expenses involved with the efforts to get the airline offthe

ground. Additionally, MORISI and other executives assigned themselves large salaries in the

$100,000 - $200,000 range, which were not always paid as due.

       10.     As 2014 began, PEX flight operations still had not commenced and as private

investments were not available, M.M. and PEX began to pursue a strategy that focused more on

obtaining a public and/or community commitment of funds and/or resources that might lead to
                                                 3
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 4 of 20 PageID# 7




additional private investments.

        C.     Airport Funding

        11.    Airports within Virginia, including PHF,receive funds from multiple sources used

to maintain operations. The primary source of funds received by PHF consisted of traditional

revenue streams such as landing fees, rent, and parking. The use of these airport revenues is

governed by federal statute and regulation and specifically cannot be used for subsidies to airlines

and/or revenue guarantees. SPIRITO was aware ofthe restrictions on the use of airport revenue.

       12.     In addition to traditional revenue, PHF received funding from several state and

federal programs, which supported air service, but had limitations on the use of the funds. One

of the largest non-revenue source of fimds received by the airport each year consisted of State

Entitlement Funds(SEF), which were paid through the Virginia Department of Aviation(DOAV).

SEF are funded through the state's Transportation Trust Fund, which consists of various

transportation related taxes such as the aviation fuel tax, motor fuel tax, motor vehicle rental tax,

etc. The Code of Virginia specifies the allocation and use of SEF. Accordingly, SEF can only

be used for non-revenue generating capital, maintenance, and safety related projects.

       13.     The maximum amount of SEF that an airport can receive in a fiscal year is

$2,000,000. Recipients ofSEF are required to submit a Commonwealth Airport Fund Entitlement

Utilization Report(EUR)for approval by the DOAV each year.

       14.     PHF also received federal funds on an annual basis in amoimts greater than

$10,000,the largest source being through the federal Airport Improvement Program (AIP), which

provided grants for the planning and development of public-use airports. AIP funds were

generally restricted to use in capital improvement projects and other improvements related to
                                                 4
 Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 5 of 20 PageID# 8




enhancing airport safety, capacity, security, and environmental concerns. As a condition of

accepting AIP funds, PHF accepted certain conditions and obligations associated \vith the grant

assurances, including restrictions on the use of airport revenue.

        15.    Another source of funds that PHF accessed were Passenger Facilities Charges

(PFC), which are governed by federal law and regulated by the Federal Aviation Administration

(FAA). PFC are a local, per ticketed passenger fee charged by airports, and collected and remitted

by airlines. Eligible airports apply to the FAA for the authority to collect PFC and the funds must

be used for FAA-approved projects, which typically involve capital improvement projects. PFC

specifically cannot be used by the airport for air service development or to subsidize an airline in

any way.


        16.    In the wake of AirTran's departure and in order to assist with securing new air

service, SPIRITO and/or others acting at his direction, also applied for and received a grant from

the United States Department of Transportation (USDOT) through the Small Community Air

Service Development (SCASD) grant program. The rules governing the SCASD grant also

required a matching contribution from local sources as well as detail regarding any in-kind

contributions being offered by the airport. The SCASD grant was a "reimbursable" grant,

meaning that PHF would need to use its own funds to make the initial payments for expenses

covered by the grant and then submit those expenses to the USDOT for reimbursement.

        17.      Thus, in addition to the SCASD grant funds, PHF also received a commitment

from a local entity called the Regional Airport Service Enhancement Committee (RAISE) to

provide $700,650 in matching funds for any funds reimbursed through the SCASD grant. The

RAISE funds consisted of contributions made by seven localities surrounding PHF that benefited
                                                 5
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 6 of 20 PageID# 9




from having air service available to their communities.

       D.      The Loan Guarantee



       18.     In 2014, after efforts to either obtain FAA certification or acquire an airline with its

own license failed, PEX entered into an agreement with Vision Airways (Vision), to lease planes

and crew for use under the PEX name. Despite this new agreement with Vision,PEX still lacked

the funding needed to start operations and had various past due debts, including past rent due to

PHF,a tax lien filed by the Internal Revenue Service, and lawsuits and/or judgments obtained by

a number of other creditors. PEX was unable to raise funds from private investors to begin

operations with Vision.


       19.     At some point in early-mid 2014,SPIRITO approached PEX and others and offered

to assist PEX with procuring a $5 million loan by providing a loan guarantee to capitalize the

company and begin operations in a partnership with Vision. The PEX board voted to accept and

engage in such a loan using a guaranty provided by the PAC on or about May 15, 2014, prior to

this subject being presented to the PAC for consideration.

       20.     Throughout the end of May 2014,SPIRITO outlined a number ofdeposit schedules

to a number of individuals that would result in funds being available as collateral in order to

guarantee the loan. SPIRITO sent emails regarding the uses of SEE, RAISE and SCASD grant

funds. SPIRITO did not make inquiry of the DOAV as to whether SEE funds could be used to

guarantee and collateralize a loan.

       21.     On or about May 28, 2014, a meeting to discuss the loan was held at TowneBank

that included SPIRITO, a PAC member and other personnel form the bank. On May 29, 2014,
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 7 of 20 PageID# 10




SPIRITO caused an email to be sent to the PAC members inquiring as to whether the PAC would

be available for a Special Commission Meeting to take place on June 9, 2014 "to discuss an air

service development opportunity."

       22.     On or about June 5, 2014, SPIRITO and others met with the RAISE committee to

provide a presentation prior to the authorization of the use of RAISE funds for PEX. SPIRITO

did not inform the committee members that any ofthe RAISE funds would be used for the purposes

of a loan guarantee.

       23.     On or about June 5, 2014, SPIRITO sent an email to TowneBank confirming the

creation of three collateral accounts and provided the titles of the accounts and the total funds to

be held by each account as follows, "Peninsula Airport Commission State Entitlement Funds -

$2,000,000 (Initial State Entitlement Funds) + ($608,333.33 Every September, December,

March)...U.S. DOT Small Community Air Service Grant - $950,000...RAISE Matching

Contribution to U.S. DOT Grant - $700,650..."

       24.     Following a PAC Special Meeting that took place on June 9,2014,the PAC agreed

to grant its chairperson authority that would be used to co-sign a $5 million loan through

TowneBank. At this time, PEX still had numerous outstanding liabilities including federal tax

liens for xinpaid employment taxes, unpaid credit card bills, unpaid legal bills, unpaid utility bills

at PHF,and a $1 million loan from a local businessman. Some ofthe PAC members did not fully

understand the implications of the loan guarantee and/or that airport funds would be used to fund

collateral accounts for the loan to PEX.


       25.     The meeting was conducted largely in closed session and there was no mention of

PEX or any loan guarantee during open session. The only actions taken during open session were
                                                  7
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 8 of 20 PageID# 11




a motion to approve an air service agreement with Vision in support of the SCASD grant, and a

motion to authorize the PAC Chairperson to "...do and commit any act infurtherance ofthe policy

ofthe Commonwealth of Virginia...which the Chair deems necessary to providefor the adequate,

economical, and efficient provisions of air service and general business at the Newport News

Williamsburg International Airport..." This was the authorizing resolution that SPIRITO and the

PAC's counsel presented and further represented would permit the PAC's chairperson to enter into

the loan guarantee. There was no specific reference to PEX,the loan guarantee or airport related

funds being used in any manner in this resolution.

       26.     Beyond the guarantee,the PAC was required to fully collateralize the loan in certain

restricted accounts for which SPIRITO directed the funding. Various members ofthe PAC were

unaware of these contributions or their sources. These collateral accounts were assigned the

following titles and account numbers by TowneBank in response to SPIRITO's direction:

Peninsula Airport Commission U.S. DOT Small Communitv Air Serv Grant (account number

ending 6597) (also referred to hereinafter as "SCASD collateral account"); Peninsula Airport

Commission Raise Matching Contribution to US DOT Grant(account number ending 6619)(also

referred to hereinafter as "RAISE collateral account"); and Peninsula Airport Commission State

Entitlement Restricted Funds(account number ending 6589)(also referred to hereinafter as "SEF

collateral account").

       27.     On or about June 10,2014, a representative for TowneBank sent SPIRITO an email

reminding him that the approval ofthe loan was contingent on having $2 million in the Peninsula

Airport Commission State Entitlement Restricted Funds account(SEF collateral account).



                                                8
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 9 of 20 PageID# 12




       28.     At some point around the time in June 2014 when SPIRITO was communicating

with the bank and others about the funding for the collateral accounts for the loan, SPIRITO met

with the airport's director offinance and instructed her about where the funds were going to come

from to actually fund the accounts. SPIRITO directed that these collateral accounts be funded

with sources offunds that included airport revenue and PFC.

       29.     With regard to the Peninsula Airport Commission State Entitlement Restricted

Funds account(SEF collateral account), the airport was required to have at least $2 million in the

account at the time ofthe loan closing and then additional transfers were to be made to the account

as the airport received its SEF allotments from the DOAV. However, the airport only had

approximately $720,000 in SEF available to transfer to the account at the time of closing.

Accordingly, SPIRITO directed the transfer of $1,280,000 from the airport's unrestricted money

market account that primarily consisted of airport revenues. Both transfers were made on June

11,2014.

       30.     Additional transfers totaling approximately $1,465,979 were made to the Peninsula

Airport Commission State Entitlement Restricted Funds account(SEF collateral account)from the

airport's capital account which consisted ofSEF received by the airport. No disclosure ofthe use

ofthis allotment ofSEF was provided in the EUR for the fiscal year of2014, which ended on June

30, 2014. SPIRITO did not inquire from the DOAV or any other governing entity whether SEF

could be used for this loan guarantee.

       31.     With regard to the: Peninsula Airport Commission U.S. DOT Small Community

Air Serv Grant account,(SCASD collateral account) which was to contain SCASD grant funds,

the airport did not have any funds from the grant to deposit into the account in June 2014, because
                                                9
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 10 of 20 PageID# 13




the grant was a reimbursable grant and no reimbursements had been made to PHF. Instead, as

part ofthe TowneBank loan agreement,PEX was required to use $565,000 from the loan proceeds

to repay the PAC the funds that it had received during a separate failed bid to purchase a different

airline (Xtra Airlines) in June 2013. Since the original source of the $565,000 had been the

operating account of the airport, consisting of airport revenues, the returned funds should have

been deposited back into the operating account. However, SPIRITO instructed that those funds

be deposited into the SCASD collateral account, which was done on June 18,2014. Those funds,

along with interest deposits into the account were used to make a $265,676.16 transfer to the

RAISE collateral account on July 31,2014.

       32.     Finally, the Peninsula Aimort Commission Raise Matching Contribution to US

DOT Grant account (RAISE collateral account), was supposed to receive and hold funds from

RAISE, which it initially did. A transfer of $700,650 was provided to the airport on June 12,

2014, from the City of Newport News. However, approximately two weeks after these funds

were deposited into the aforementioned collateral account, $650,650 was wired to Vision as part

ofthe initial incentives that PHF promised to Vision, which resulted in only $50,000 remaining in

the account. A transfer of $265,676.16 was made from the SCASD collateral account to the

RAISE collateral account on July 31, 2014, and an additional transfer of $385,000 was made to

the RAISE collateral account from the airport's capital account, which transfer consisted of

restricted PFC funds.


       33.     The loan closing took place on or about June 18, 2014. The initial payment of

$650,650 was wired to Vision on June 27, 2014, and the launch of service took place as planned

on June 30, 2014. By July 17, 2014, less than one month after the loan was executed, PEX had
                                                10
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 11 of 20 PageID# 14




drawn down the entire loan with the exception of approximately $252,000 that had been put on

hold until PEX could demonstrate that all back taxes due to the IRS had been paid. PEX requested

a release of the final $252,000 on August 28, 2014, after furnishing proof that the overdue taxes

had been paid.

       34.       The EUR submitted to the DOA for the fiscal year ended June 30, 2014 did not

include the loan guarantee anywhere in either of the sections for "Entitlement Expenditures for

Projects Completed in FY2014" or "Commitments for Ongoing and/or Future Projects," despite

the transfer of $720,000 in SEF's into a collateral account on June 11, 2014. Furthermore, the

DOAV raised concerns about several ofthe future projects that were listed on the form and during

discussions about those projects, the loan guarantee was never mentioned or vetted through the

DOAV.


       E.        The Loan Default


       35.       Shortly after the receipt ofthe loan from TowneBank,PEX began flight operations

out of PHF. PEX operated for approximately three months before the two planes that it was

leasing from Vision were taken out of service because of maintenance issues and an accident with

a truck on the tarmac ofPHF.


       36.       On or about September 26,2014,PEX officially suspended service and announced

that flight operations would resume on or about October 16, 2014 with a new service carrier.

However,PEX never resumed flight operations and eventually defaulted on numerous liabilities,

including the TowneBank loan.

       37.       In the fall of 2014, SPIRITO instructed airport staff to delay submitting audited

financial statements to the City of Newport News due to the concern ofthe loan guarantee being
                                                 11
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 12 of 20 PageID# 15




reflected as a potential liability on the airport's financial statements. SPIRITO further instructed

airport personnel to remove a reference to interest payments made to TowneBank in a summary

provided with the December 2014 financial reports for the airport.

       38.     Through numerous emails between PEX and PHF officials, PEX maintained that

they did not have any available funds and therefore could not make payments on any outstanding

liabilities such as PFC's and the TowneBank loan. Consequently, PEX missed the interest

payment on the loan that was due November 15, 2014.          The airport, at SPIRITO's direction,

made this monthly payment of $13,993.06 on December 8, 2014. Two more monthly interest

payments were made by the airport on December 17, 2014 and January 20, 2015 for $11,918.71

and $12,971.73, respectively.      All three payments were made from the Peninsula Airport

Commission State Entitlement Restricted Funds account(SEF collateral account), but the funds

used to make the payments originated from the airport's account that held collected PFC.

       39.     TowneBank eventually found PEX to be formally in default ofthe loan agreement.

As PEX claimed to have no money to make any payments towards the loan, the airport was

required to satisfy the loan with the proceeds of the three collateral accounts. On February 18,

2015, SPIRITO authorized funds in the amount of $4,222,246.82 to be withdrawn from the

established collateral accounts.   A final loan payment was made on April 6, 2015 in the amount

of $250,022.84. The line of credit note for the loan to PEX was officially stamped "PAID IN

FULL" on April 7, 2015.

       40.     Even after the loan was paid, SPIRITO caused the delay in reporting the use of any

SEF for the loan repayment by not submitting an EUR for fiscal year 2015 until 2016, when the

EUR for 2015 was due by July 31, 2015. When the EUR for both 2015 and 2016 was submitted
                                                12
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 13 of 20 PageID# 16




on or about October 13, 2016, following numerous inquiries/requests by the DOAV, the

expenditure of SEF was characterized in the nature of air service development as a completed

project in 2015 with an expenditure of$3,552,431, rather than as a loan guarantee.

       41.     On or about January 31, 2017, the FAA sent an e-mail inquiry to SPIRITO to

determine if any FAA violations had occurred during the loan guarantee process, specifically

airport revenue diversion. In the email, the FAA representative asked for some additional

information related to the loan guarantee and payment including: if the airport had made the

guarantee, when the guarantee was provided, how much the guarantee had been for, had the airport

been required to pay on the loan, when any such payment was made, how much was paid by the

airport, and specifically what type offunds were used to make the payment?

       42.    The next day, February 1, 2017, SPIRITO replied with answers to all of the FAA

questions. In his reply, SPIRITO stated that $4,511,153 had been paid by the airport and falsely

claimed that source of funds was "$3,510,642.00 VA State Entitlements allowable under section

3.1.1.3.2 of the DOAV Airport Program Manual...299,513.00 U.S. DoT Small Community Air

Service Grant...700,998.00 RAISE Contribution..." Based on SPIRITO's response, it appeared

to the FAA that the airport had not used any airport revenue or PFC as part of the loan guarantee

and therefore further inquiry was not needed.




                                                13
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 14 of 20 PageID# 17




                                COUNTS ONE THROUGH ELEVEN


       THE GRAND JURY CHARGES THAT:


         1.       The factual allegations contained in the General Allegations section are

incorporated herein by reference as if set out in full.

       2.         On or about the dates and in the manner set forth herein, in the Eastern District of

Virginia, KENNETH R. SPIRITO,the defendant herein, being an agent of an organization and of

a State or local government and an agency thereof, to wit: The Peninsula Airport Commission in

Newport News, Virginia, said organization, government or agency receiving in the calendar years

of 2014 and 2015 federal assistance in excess of$10,000 per year, did embezzle, steal, obtain by

fraud and otherwise without authority knowingly convert to the use of a person other than the

rightful owner and intentionally misapply property worth at least $5,000 and owned by and under

the care, custody and control ofThe Penninsula Airport Commission, as follows:

 Count        Date(on       Amount             Description of Transaction         Actual Source of
              or about)                                                           Funds
   1          6/11/14     $720,000.00    Transfer to SEF collateral account       State Entitlement
                                         (account number ending 6589)             Funds
   2          6/11/14     $1,280,000.00 Transfer to SEF collateral account   Airport Revenue
                                        (account number ending 6589)
   3          6/12/14     $700,650.00   Transfer to RAISE collateral account RAISE Funds
                                        (account number ending 6619)
   4          6/18/14     $565,000.00   Transfer to SCASD collateral account Airport Revenue
                                        (account number ending 6597)
   5          7/31/14     $385,000.00   Transfer to RAISE collateral account Passenger
                                        (account number ending 6619)         Facility Charges
   6          9/30/14     $460,119.37   Transfer to SEF collateral account   State Entitlement
                                        (account number ending 6589)         Funds
   7          10/08/14    $148,213.96   Transfer to SEF collateral account   State Entitlement
                                        (account number ending 6589)         Funds
   8          12/08/14    $26,000.00    Transfer to SEF collateral account   Passenger
                                        (account number ending 6589)         Facility Charges

                                                  14
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 15 of 20 PageID# 18




   9       12/29/14   $666,666.66      Transfer to SEF collateral account       State Entitlement
                                       (account number ending 6589)             Funds
   10      1/20/15    $13,000.00       Transfer to SEF collateral account       Passenger
                                      (account number ending 6589)              Facility Charges
   11      4/06/15    $249,312.79      Transfer to SEF collateral account       State Entitlement
                                       t(account number ending 6589)            Funds



        (In violation of Title 18, United States Code, Section 666(a)(1)(A).)




                                                15
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 16 of 20 PageID# 19




                            COUNTS TWELVE THROUGH SEVENTEEN


          THE GRAND JURY FURTHER CHARGES THAT:

          1.     The factual allegations contained in the General Allegations section are

incorporated herein by reference as if set out in full.

          2.     On or about the following dates and in the manner described below, in the Eastern

District of Virginia and elsewhere, KENNETH R. SPIRITO,the defendant herein, did knowingly

engage and attempt to engage in the following monetary transactions by,through and to a financial

institution, affecting interstate commerce, in criminally derived property of a value greater than

$10,000, that is, money deposits which represented fraudulently obtained funds from investors,

such property having been derived from a specified unlawful activity, that is Conversion and

Misapplication ofProperty from an Organization Receiving Federal Funds,in violation of United

States Code, Section 666(a)(1)(A);


   Count       Date(on or                              Financial Transaction
                 about)
                            SPIRITO made or caused to be made a $13,993.06 monthly interest
     12        12/8/2014    payment on the PEX loan from the SEF collateral accoxmt(account
                            number ending 6589)at TowneBank.
                            SPIRITO made or caused to be made a $11,918.71 monthly interest
     13        12/17/2014   payment on the PEX loan from the SEF collateral account(account
                            ending 6589)at TowneBank.
                            SPIRITO made or caused to be made a $12,971.73 monthly interest
     14        1/20/2015    payment on the PEX loan from the SEF collateral account(account
                            ending 6589)at TowneBank.
                            SPIRITO authorized or caused to be authorized a $3,229,512.39 principal
     15        2/18/2015    payment on the PEX loan from the SEF collateral account(account
                            ending 6589)at TowneBank.
                            SPIRITO authorized or caused to be authorized a $299,512.56 principal
     16        2/18/2015    payment on the PEX loan from the SCASD collateral account(account
                            ending 6597)at TowneBank.

                                                  16
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 17 of 20 PageID# 20




                        SPIRITO authorized or caused to be authorized a $250,022.84 principal
    17     4/6/2015     payment on the PEX loan from the SEF collateral account(account
                        ending 6589) at TowneBank.


      (In violation of Title 18, United States Code, Section 1957.)




                                              17
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 18 of 20 PageID# 21




                                        COUNT EIGHTEEN


       THE GRAND JURY FURTHER CHARGES THAT:


        1.     The factual allegations contained in the General Allegations section are

incorporated herein by reference as if set out in full.

       2.      On or about February 1, 2017, in the Eastern District of Virginia, KENNETH R.

SPIRITO the defendant herein, with the intent to impede, obstruct, and influence the proper

administration of, or in relation to, a matter that the defendant knew or contemplated was within

the jurisdiction of the Federal Aviation Administration (FAA), a department and agency of the

United States, did knowingly and fraudulently conceal, cover up,falsify and make a false entry in

a document, to wit: an electronic response to an FAA inquiry concerning the type and amount of

funds used to make the payment on a loan guarantee in association with People Express, to which

the defendant knowingly and fraudulently stated that part of the $4,511,153 loan payment was

made through "VA State Entitlements"($3,510,642),"U.S. DoT Small Community Air Service

Grant"($299,513)and "RAISE Contribution"($700,998) when,in truth and fact, as the defendant

knew, other sources of funds were used to make the loan payment and the amount of payment

attributed to "VA State Entitlements" was not accurate.




       (In violation of Title 18, United States Code, Section 1519.)




                                                  18
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 19 of 20 PageID# 22




                                          FORFEITURE


       THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:

       1.      The defendant, if convicted of any ofthe violations alleged in Counts 1-11 ofthis

Indictment, shall forfeit to the United States, as part ofthe sentencing pursuant to Federal Rule of

Criminal Procedure 32.2, any property, real or personal, which constitutes or is derived from

proceeds traceable to any ofthe violations.

       2.      The defendant, if convicted of any ofthe violations alleged in Counts 12-17 of

this Indictment, shall forfeit to the United States, as part ofthe sentencing pursuant to Federal

Rule of Criminal Procedure 32.2, any property, real or personal, involved in any ofthe

violations, or any property traceable to that property.

       3.      If any property that is subject to forfeiture above, as a result of any act or

omission ofthe defendant,(a)cannot be located upon the exercise of due diligence,(b)has been

transferred to, sold to, or deposited with a third party,(c)has been placed beyond the jurisdiction

ofthe Court,(d)has been substantially diminished in value, or(e) has been commingled with

other property that cannot be divided without difficulty, it is the intention ofthe United States to

seek forfeiture of any other property ofthe defendant, as subject to forfeiture under Title 21,

United States Code, Section 853(p).

       4.      The property subject to forfeiture includes, but is not limited to, the following

property:

               a.      A monetary judgment in the amount of not less than $4,563,312.78,
                       representing the proceeds ofthe scheme alleged in Counts 1-11.


(In accordance with Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(1); Title 28,
United States Code, Section 2461.


                                                 19
Case 4:19-cr-00043-RAJ-DEM Document 3 Filed 05/13/19 Page 20 of 20 PageID# 23




United States v. Kenneth R. Spirito, 4:19cr43


                                                A TRUE BILL:
                                                     Puisusnt 10 itir K-Cn»vern.nen: Art
                                                    the uno.n,.                            .


                                                FOREPERSON

      G.ZACHARY TERWILLIGER
      UNITED STATES ATTORNEY



By:
      Brian J. Samuels
      Assistant United States Attorney
      Virginia State Bar No. 65898
      Fountain Plaza Three, Suite 300
      721 Lakefront Commons
      Newport News,Virginia 23606
      Tel.(757)591-4000
      Fax:(757)591-0866


By:
      LisaR. McKeel
      Assistant United States Attorney
      Virginia State Bar No. 28652
      Fountain Plaza Three, Suite 300
      721 Lakefront Commons
      Newport News, Virginia 23606
      Tel.(757)591-4000
      Fax:(757)591-0866




                                           20
